UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 14-6527


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ROBERT TOMONE NEBLETT,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:09-cr-00301-HEH-1)


Submitted:   July 24, 2014                   Decided:    July 29, 2014


Before FLOYD and    THACKER,   Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Robert Tomone Neblett, Appellant Pro Se.     Jessica D. Aber,
OFFICE OF THE UNITED STATES ATTORNEY, Angela Mastandrea-Miller,
Assistant United States Attorney, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Robert    Tomone   Neblett     appeals    the   district      court’s

order denying his motion to compel the Government to file a

Federal Rule of Criminal Procedure 35(b) motion for reduction of

sentence based on substantial assistance.             We have reviewed the

record and find no reversible error.          Accordingly, we affirm for

the reasons stated by the district court.                  United States v.

Neblett, No. 3:09-cr-00301-HEH-1 (E.D. Va. Mar. 25, 2014).                    We

dispense   with     oral   argument     because     the    facts   and    legal

contentions   are   adequately   presented     in    the   materials      before

this court and argument would not aid the decisional process.



                                                                      AFFIRMED




                                      2